 

Exhibit 10.26

STOCKHOLDERS agreement OF

FUNKO, INC.

THIS STOCKHOLDERS AGREEMENT, dated as of November 1, 2017 (as it may be amended,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof, this “Agreement”), is entered into by and among Funko, Inc., a
Delaware corporation (the “Corporation”), ACON Funko Investors, L.L.C., a
Delaware limited liability company (“ACON”), ACON Funko Investors Holdings 1,
L.L.C., a Delaware limited liability company (“ACON Funko Investors Holdco 1”),
ACON Funko Investors Holdings 2, L.L.C., a Delaware limited liability company
(“ACON Funko Investors Holdco 2”), ACON Funko Investors Holdings 3, L.L.C., a
Delaware limited liability company (“ACON Funko Investors Holdco 3”, and
together with ACON Funko Investors Holdco 1 and ACON Funko Investors Holdco 2,
the “ACON Holdcos”), Fundamental Capital, LLC, a Delaware limited liability
company (“Fundamental Capital”), Funko International, LLC, a Delaware limited
liability company (“Funko International”) and Brian Mariotti, an individual
(“Mr. Mariotti”, and together with ACON, Fundamental Capital and Funko
International, the “Original Members”).  Certain terms used in this Agreement
are defined in Section 7.

recitals

WHEREAS, each Original Member owns, directly or indirectly, outstanding
membership interests in Funko Acquisition Holdings, L.L.C., a Delaware limited
liability company (“FAH LLC”), which membership interests constitute and are
defined as “Common Units” pursuant to the Second Amended and Restated Limited
Liability Company Agreement of FAH LLC, dated as of November 1, 2017, as such
agreement may be further amended, restated, amended and restated, supplemented
or otherwise modified from time to time (the “LLC Agreement” and such membership
interests, the “Common Units”);

WHEREAS, the Corporation is contemplating an offering and sale of the shares of
Class A common stock, par value $0.0001 per share, of the Corporation (the
“Class A Common Stock”) in an underwritten initial public offering (the “IPO”)
and using a portion of the net proceeds received from the IPO to purchase Common
Units;

WHEREAS, pursuant to that certain Common Unit Subscription Agreement by and
between the Corporation and FAH LLC, dated as of November 1, 2017 (the “Common
Unit Subscription Agreement”) and that certain Common Unit Purchase Agreement by
and among the Corporation and certain member(s) of FAH LLC parties thereto,
dated as of November 1, 2017 (the “Common Unit Purchase Agreement”), the
Corporation will hold Common Units;  

WHEREAS, upon consummation of the transactions contemplated by the Common Unit
Subscription Agreement and the Common Unit Purchase Agreement, it is
contemplated that the Corporation will be admitted as a member, and appointed as
the sole managing member of FAH LLC;

1

7

--------------------------------------------------------------------------------

 

WHEREAS, in connection with, and prior to, the consummation of the IPO, it is
anticipated that ACON, the ACON Holdcos, the Corporation and certain of their
respective affiliates will enter into a series of related transactions pursuant
to which the ACON Holdcos will become holders of Class A Common Stock;

WHEREAS, immediately following the consummation of the IPO, ACON (together with
the ACON Holdcos and any other Permitted Transferees of ACON (and any affiliate
of an ACON Holdco to which any such ACON Holdco transfers Class A Common Stock),
in such capacity, the “ACON Related Parties”) will be the record holder of
shares of Class A Common Stock and Class B common stock, par value $0.0001 per
share, of the Corporation (“Class B Common Stock”);

WHEREAS, immediately following the consummation of the IPO, Fundamental Capital
and Funko International (collectively, “Fundamental”, and together with each of
their Permitted Transferees, in such capacity, the “Fundamental Related
Parties”) will be the record holders of shares of Class B Common Stock;

WHEREAS, immediately following the consummation of the IPO, Mr. Mariotti will be
the record holder of Class B Common Stock; and

WHEREAS, in order to induce the Original Members (x) to approve the sale and
issuance of Common Units by FAH LLC to the Corporation and the appointment of
the Corporation as the sole managing member of FAH LLC in connection with the
IPO and (y) to take such other actions as shall be necessary to effectuate the
transactions contemplated by the IPO, the parties hereto desire to set forth
their agreement with respect to the matters set forth herein in connection with
their respective investments in the Corporation.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Corporation and the Original Members agree as
follows:

Agreement

Section 1.Election of the Board of Directors.

(a)Subject to this Section 1(a), the ACON Related Parties shall be entitled to
designate for nomination by the Board up to three (3) Directors from time to
time (any Director designated by the ACON Related Parties, an “ACON
Director”).  The ACON Directors shall be apportioned among the three (3) classes
of Directors as nearly equal in number as possible.  The right of the ACON
Related Parties to designate the ACON Directors as set forth in this
Section 1(a) shall be subject to the following: (i) if at any time the ACON
Related Parties beneficially own, directly or indirectly, in the aggregate less
than thirty-five percent (35%) but at least twenty-five percent (25%) or more of
all issued and outstanding shares of Class A Common Stock (including for this
purpose the Underlying Class A Shares), the ACON Related Parties shall only be
entitled to designate two (2) ACON Directors, and (ii) if at any time the ACON
Related Parties beneficially own, directly or indirectly, in the aggregate less
than twenty-five percent (25%) but at least

2

--------------------------------------------------------------------------------

 

fifteen percent (15%) or more of all issued and outstanding shares of Class A
Common Stock (including for this purpose the Underlying Class A Shares), the
ACON Related Parties shall only be entitled to designate one (1) ACON
Director.  The ACON Related Parties shall not be entitled to designate any ACON
Directors in accordance with this Section 1(a) if at any time the ACON Related
Parties beneficially own, directly or indirectly, in the aggregate less than
fifteen percent (15%) of all issued and outstanding shares of Class A Common
Stock (including for this purpose Underlying Class A Shares).  Commencing on the
one year anniversary of the date on which the Class A Common Stock is listed on
a national securities exchange and ending on the earlier of (x) the date on
which the Fundamental Related Parties no longer have any Director designation
rights under Section 1(b) and (y) the date on which the ACON Related Parties are
no longer entitled to designate three (3) ACON Directors in accordance with this
Section 1(a), one of the ACON Directors shall be “independent” in accordance
with the Nasdaq Stock Market and U.S. Securities and Exchange Commission rules
regarding audit committee independence.

(b)Subject to this Section 1(b), the Fundamental Related Parties shall be
entitled to designate for nomination by the Board one (1) Director from time to
time (such Director designated by Fundamental, the “Fundamental Director”).  The
Fundamental Related Parties shall not be entitled to designate the Fundamental
Director in accordance with this Section 1(b) from and after October 1, 2018 or
if at any time prior thereto the Fundamental Related Parties beneficially own,
directly or indirectly, in the aggregate less than ten percent (10%) of all
issued and outstanding shares of Class A Common Stock (including for this
purpose the Underlying Class A Shares).

(c)Subject to this Section 1(c), Mr. Mariotti shall be entitled to be designated
for nomination by the Board as a Director.  The right of Mr. Mariotti to be
designated as a Director as set forth in this Section 1(c) shall be subject to
Mr. Mariotti serving as the Chief Executive Officer of the Corporation.  Mr.
Mariotti shall not be entitled to be designated as a Director in accordance with
this Section 1(c) once Mr. Mariotti ceases to be the Chief Executive Officer of
the Corporation.  

(d)Subject to Section 1(a), Section 1(b) and Section 1(c), each of ACON, the
ACON Holdcos, Fundamental and Mr. Mariotti hereby agrees to vote, or cause to be
voted, all outstanding shares of Class A Common Stock and/or Class B Common
Stock, as applicable, held by the ACON Related Parties, the Fundamental Related
Parties or Mr. Mariotti (or any of the Permitted Transferees) at any annual or
special meeting of stockholders of the Corporation at which Directors of the
Corporation are to be elected or removed, or to take all Necessary Action to
cause the election or removal of the ACON Directors, the Fundamental Director
and Mr. Mariotti as a Director, as provided herein.

Section 2.Vacancies and Replacements.  

(a)If the number of Directors that the ACON Related Parties or the Fundamental
Related Parties have the right to designate to the Board is decreased pursuant
to Section 1(a) or Section 1(b), or if Mr. Mariotti is no longer entitled to
serve on

3

--------------------------------------------------------------------------------

 

the Board pursuant to Section 1(c) (each such occurrence, a “Decrease in
Designation Rights”), then:

(i)unless a majority of Directors agree in writing that a Director or Directors
shall not resign as a result of a Decrease in Designation Rights, each of the
ACON Related Parties, the Fundamental Related Parties or Mr. Mariotti, as
applicable, shall use its reasonable best efforts to cause each of (x) the
appropriate number of ACON Directors that the ACON Related Parties cease to have
the right to designate to serve as an ACON Director, (y) the Fundamental
Director that the Fundamental Related Parties cease to have the right to
designate to serve as the Fundamental Director or (z) Mr. Mariotti, if Mr.
Mariotti ceases to the have the right to be designated as a Director,
respectively, to offer to tender his, her or their resignation(s), and each of
such ACON Directors, Fundamental Director or Mr. Mariotti so tendering a
resignation, as applicable, shall resign within thirty (30) days from the date
that the ACON Related Parties, the Fundamental Related Parties and/or Mr.
Mariotti, as applicable, incurs a Decrease in Designation Rights; provided,
however, that with respect to the Fundamental Related Parties, if the Decrease
in Designation Rights occurs as a result of reaching the October 1, 2018
expiration date for such designation right as set forth in Section 1(b), then
the Fundamental Director shall not be required to resign prior to the first
business day after the date on which the Corporation files its Quarterly Report
on Form 10-Q for the period ended September 30, 2018.  In the event any such
ACON Director, Fundamental Director or Mr. Mariotti, as applicable, does not
resign as a Director by such time as is required by the foregoing, the ACON
Related Parties, the Fundamental Related Parties and Mr. Mariotti, as holders of
Class A Common Stock and Class B Common Stock, the Corporation and the Board, to
the fullest extent permitted by law and, with respect to the Board, subject to
its fiduciary duties to the Corporation’s stockholders, shall thereafter take
all Necessary Action, including voting in accordance with Section 1(d), to cause
the removal of such individual as a Director; and

(ii)the vacancy or vacancies created by such resignation(s) and/or removal(s)
shall be filled with one or more Directors, as applicable, designated by the
Board upon the recommendation of the Nominating and Corporate Governance
Committee, so long as it is established.  

(b)Each of the ACON Related Parties and the Fundamental Related Parties shall
have the sole right to request that one or more of their respective designated
Directors, as applicable, tender their resignations as Directors of the Board
(each, a “Removal Right”), in each case, with or without cause at any time, by
sending a written notice to such Director and the Corporation’s Secretary
stating the name of the Director or Directors whose resignation from the Board
is requested (the “Removal Notice”).  If the Director subject to such Removal
Notice does not resign within thirty (30) days from receipt thereof by such
Director, the ACON Related Parties, the Fundamental Related Parties and Mr.
Mariotti, as holders of Class A Common Stock and Class B Common Stock, the
Corporation and the Board, to the fullest extent permitted by law and, with
respect to the Board, subject to its fiduciary duties to the Corporation’s
stockholders, shall

4

--------------------------------------------------------------------------------

 

thereafter take all Necessary Action, including voting in accordance with
Section 1(d) to cause the removal of such Director from the Board (and such
Director shall only be removed by the parties to this Agreement in such manner
as provided herein).  

(c)Each of the ACON Related Parties and the Fundamental Related Parties, as
applicable, shall have the exclusive right to designate a replacement Director
for nomination or election by the Board to fill vacancies created as a result of
not designating their respective Director(s) initially or by death, disability,
retirement, resignation, removal (with or without cause) of their respective
Director(s), or otherwise by designating a successor for nomination or election
by the Board to fill the vacancy of their respective Director(s) created thereby
on the terms and subject to the conditions of Section 1.

Section 3.Initial Directors. The initial ACON Directors pursuant to Section 1(a)
shall be Kenneth R. Brotman (as a Class III Director), Gino Dellomo (as a Class
II Director) and Adam Kriger (as a Class I Director).  The initial Fundamental
Director pursuant to Section 1(b) shall be Richard McNally (as a Class II
Director). Pursuant to Section 1(c), Mr. Mariotti shall be a Class I Director.
Kenneth R. Brotman shall serve as the initial Chairperson of the Board (as
defined in the Bylaws) for the initial term, in accordance with this Agreement
and the Bylaws, after which the Chairperson of the Board shall be determined in
accordance with this Agreement and the Bylaws.

Section 4.Rights of the ACON Related Parties.  In addition to any voting
requirements contained in the organizational documents of the Corporation or any
of its Subsidiaries, the Corporation shall not take, and shall cause FAH LLC and
its Subsidiaries not to take, any of the following actions (whether by merger,
consolidation or otherwise) without the prior written approval of ACON and each
of the ACON Holdcos for as long as the ACON Related Parties beneficially own,
directly or indirectly, in the aggregate thirty percent (30%) or more of all
issued and outstanding shares of Class A Common Stock (including for these
purposes the Underlying Class A Shares):

(a)any transaction or series of related transactions, in each case, to the
extent within the reasonable control of the Corporation, (i) in which any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act (excluding the ACON Related Parties and any “group” that includes
the ACON Related Parties, the Fundamental Related Parties and Mr. Mariotti))
acquires, directly or indirectly, in excess of fifty percent (50%) of the then
outstanding shares of any class of capital stock (or equivalent) of the
Corporation, FAH LLC or any of their respective Subsidiaries (whether by merger,
consolidation, sale or transfer of capital stock or partnership, membership or
other equity interests, tender offer, exchange offer, reorganization,
recapitalization or otherwise) or (ii) following which any “person” or “group”
referred to in clause (i) hereof has the direct or indirect power to elect a
majority of the members of the Board or to replace the Corporation as the sole
manager of FAH LLC (or to add another Person as a co-manager of FAH LLC);

(b)the reorganization, recapitalization, voluntary bankruptcy, liquidation,
dissolution or winding-up of the Corporation, FAH LLC or any of their respective
Subsidiaries;

5

--------------------------------------------------------------------------------

 

(c)the sale, lease or exchange of all or substantially all of the property and
assets of the Corporation and its Subsidiaries, taken as a whole;

(d)the (i) resignation, replacement or removal of the Corporation as the sole
manager of FAH LLC or (ii) appointment of any additional Person as a manager of
FAH LLC;

(e)any acquisition or disposition of assets of the Corporation or any of its
Subsidiaries where the aggregate consideration for such assets is greater than
ten million dollars ($10,000,000) in any single transaction or series of related
transactions, other than transactions solely between or among the Corporation
and/or one or more of the Corporation’s direct or indirect wholly owned
subsidiaries;

(f)the creation of a new class or series of capital stock or equity securities
of the Corporation, FAH LLC or any of their respective Subsidiaries;

(g)any issuance of additional shares of Class A Common Stock, Class B Common
Stock, Preferred Stock or other equity securities of the Corporation, FAH LLC or
any of their respective Subsidiaries after the date hereof, other than any
issuance of additional shares of Class A Common Stock or other equity securities
of the Corporation or its Subsidiaries (i) under any stock option or other
equity compensation plan of the Corporation or any of its Subsidiaries approved
by the Board or the compensation committee of the Board, (ii) pursuant to the
exercise or conversion of any options, warrants or other securities existing as
of the date of this Agreement, or (iii) in connection with any redemption of
Common Units as set forth in the LLC Agreement;

(h)any amendment or modification of the organizational documents of the
Corporation, FAH LLC or any of their respective Subsidiaries, other than the LLC
Agreement, which shall be subject to amendment or modification solely in
accordance with the terms set forth therein; or

(i)any increase or decrease of the size of the Board.

Section 5.Covenants of the Corporation.  

(a)The Corporation agrees to take all Necessary Action to cause (i) the Board to
be comprised at least of seven (7) Directors or such other number of Directors
as the Board may determine, subject to the terms of this Agreement, the Charter
or the Bylaws of the Corporation; (ii) the individuals designated in accordance
with Section 1 to be included in the slate of nominees to be elected to the
Board at the next annual or special meeting of stockholders of the Corporation
at which Directors are to be elected, in accordance with the Bylaws, Charter and
General Corporation Law of the State of Delaware and at each annual meeting of
stockholders of the Corporation thereafter at which such Director’s term
expires; (iii) the individuals designated in accordance with Section 2(c) to
fill the applicable vacancies on the Board, in accordance with the Bylaws,
Charter, Securities Laws, General Corporation Law of the State of Delaware and
the Nasdaq Stock Market rules; (iv) an ACON Director to be the Chairperson of
the Board and (v) to adhere to, implement and enforce the provisions set forth
in Section 4.

6

--------------------------------------------------------------------------------

 

(b)The ACON Related Parties, the Fundamental Related Parties and Mr. Mariotti
shall comply with the requirements of the Charter and Bylaws when designating
and nominating individuals as Directors, in each case, to the extent such
requirements are applicable to Directors generally.  Notwithstanding anything to
the contrary set forth herein, in the event that the Board determines, within
sixty (60) days after compliance with the first sentence of this Section 5(b),
in good faith, after consultation with outside legal counsel, that its
nomination, appointment or election of a particular Director designated in
accordance with Section 1 or Section 2, as applicable, would constitute a breach
of its fiduciary duties to the Corporation’s stockholders or does not otherwise
comply with any requirements of the Charter or Bylaws, then the Board shall
inform the ACON Related Parties, the Fundamental Related Parties and/or Mr.
Mariotti, as applicable, of such determination in writing and explain in
reasonable detail the basis for such determination and shall, to the fullest
extent permitted by law, nominate, appoint or elect another individual
designated for nomination, election or appointment to the Board by the ACON
Related Parties and/or the Fundamental Related Parties, as applicable (subject
in each case to this Section 5(b)); provided, however, that if the Board informs
Mr. Mariotti that Mr. Mariotti cannot be appointed or elected as set forth in
this Section 5(b), Mr. Mariotti shall not be entitled to nominate a substitute
to the Board.  The Board and the Corporation shall, to the fullest extent
permitted by law, take all Necessary Action required by this Section 5 with
respect to the election of such substitute designees to the Board.

Section 6.Termination.  This Agreement shall terminate upon the earliest to
occur of any one of the following events:

(a)each of (i) the ACON Related Parties, (ii) the Fundamental Related Parties
and (iii) Mr. Mariotti ceasing to own any shares of Class A Common Stock or
Class B Common Stock;

(b)each of (i) the ACON Related Parties, (ii) the Fundamental Related Parties
and (iii) Mr. Mariotti ceasing to have any Director designation rights under
Section 1 and

(c)the unanimous written consent of the parties hereto.  

For the avoidance of doubt, the rights and obligations (x) of the ACON Related
Parties under this Agreement shall terminate upon the ACON Related Parties
ceasing to own any shares of Class A Common Stock or Class B Common Stock, (y)
of the Fundamental Related Parties under this Agreement shall terminate upon the
Fundamental Related Parties ceasing to own any shares of Class A Common Stock or
Class B Common Stock and (z) Mr. Mariotti under this Agreement shall terminate
upon Mr. Mariotti ceasing to own any shares of Class A Common Stock or Class B
Common Stock. Notwithstanding the foregoing, nothing in this Agreement shall
modify, limit or otherwise affect, in any way, any and all rights to
indemnification, exculpation and/or contribution owed by any of the parties
hereto, to the extent arising out of or relating to events occurring prior to
the date of termination of this Agreement or the date the rights and obligations
of such party under this Agreement terminates in accordance with this Section 6.

7

--------------------------------------------------------------------------------

 

Section 7.Definitions.  As used in this Agreement, any term that it is not
defined herein, shall have the following meanings:

“Board” means the board of directors of the Corporation.

“Bylaws” means the amended and restated bylaws of the Corporation, dated as of
the date hereof, as the same may be further amended, restated, amended and
restated or otherwise modified from time to time.

“Charter” means the amended and restated certificate of incorporation of the
Corporation, effective as of the date hereof, as the same may be further
amended, restated, amended and restated or otherwise modified from time to time.

“Director” means a member of the Board.

“Necessary Action” means, with respect to a specified result, all commercially
reasonable actions required to cause such result that are within the power of a
specified Person, including (i) voting or providing a written consent or proxy
with respect to the equity securities owned by the Person obligated to undertake
the necessary action, (ii) voting in favor of the adoption of stockholders’
resolutions and amendments to the organizational documents of the Corporation,
(iii) executing agreements and instruments, and (iv) making, or causing to be
made, with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

“Nominating and Corporate Governance Committee” means the nominating and
corporate governance committee of the Board or any committee of the Board
authorized to perform the function of recommending to  the Board the nominees
for election as Directors or nominating the nominees for election as Directors.

“Permitted Transferees” has the meaning set forth in the Charter.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other entity or
organization, including a government or any subdivision or agency thereof.

“Preferred Stock” means the shares of preferred stock, par value $0.0001 per
share, of the Corporation.

“Securities Laws” means the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder.

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, association, trust or other form of legal
entity, of which (a) such first Person directly or indirectly owns or controls
at least a majority of the securities or other interests having by their terms
voting power to elect a majority of the board of directors or others performing
similar functions, or (b) such first Person is a general

8

--------------------------------------------------------------------------------

 

partner or managing member (excluding partnerships in which such Person or any
Subsidiary thereof does not have a majority of the voting interests in such
partnership).

“Underlying Class A Shares” means all shares of Class A Common Stock issuable
upon redemption of Common Units, assuming all such Common Units are redeemed for
Class A Common Stock on a one-for-one basis.

Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (iv) the terms “Article” or “Section” refer to the specified Article
or Section of this Agreement; (v) the word “including” shall mean “including,
without limitation”; (vi) each defined term has its defined meaning throughout
this Agreement, whether the definition of such term appears before or after such
term is used; and (vii) the word “or” shall be disjunctive but not
exclusive.  References to agreements and other documents shall be deemed to
include all subsequent amendments and other modifications thereto. References to
statutes shall include all regulations promulgated thereunder and references to
statutes or regulations shall be construed as including all statutory and
regulatory provisions consolidating, amending or replacing the statute or
regulation.

Section 8.Choice of Law and Venue; Waiver of Right to Jury Trial.

(a)THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE.  EACH OF THE PARTIES
HERETO ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF ANY BREACH OF THIS
AGREEMENT, THE NON-BREACHING PARTY WOULD BE IRREPARABLY HARMED AND COULD NOT BE
MADE WHOLE BY MONETARY DAMAGES, AND THAT, IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY, THE PARTIES SHALL BE ENTITLED TO
SUCH EQUITABLE OR INJUNCTIVE RELIEF AS MAY BE APPROPRIATE.  THE CHOICE OF FORUM
SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY
JUDGMENT OF A DELAWARE FEDERAL OR STATE COURT, OR THE TAKING OF ANY ACTION UNDER
THIS AGREEMENT TO ENFORCE SUCH A JUDGMENT, IN ANY OTHER APPROPRIATE
JURISDICTION.

(b)IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING
OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN,
THE PARTIES TO THIS AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES
ABSOLUTELY AND IRREVOCABLY TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT
OF CHANCERY OF THE STATE OF DELAWARE, OR IF (AND ONLY IF) SUCH COURT FINDS IT
LACKS SUBJECT MATTER JURISDICTION, THE SUPERIOR COURT OF THE STATE OF DELAWARE
(COMPLEX COMMERCIAL DIVISION), OR IF UNDER APPLICABLE LAW, SUBJECT MATTER
JURISDICTION OVER THE MATTER

9

--------------------------------------------------------------------------------

 

THAT IS THE SUBJECT OF THE ACTION OR PROCEEDING IS VESTED EXCLUSIVELY IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA, THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND APPELATE COURTS FROM ANY THEREOF, WITH RESPECT
TO ALL ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY; (2) AGREE THAT IN THE EVENT OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO THE
PERSONAL JURISDICTION OF ANY SUCH COURT DESCRIBED IN CLAUSE (1) OF THIS SECTION
8(B) AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS; (3) AGREE TO WAIVE TO THE FULL EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH
LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY INCONVENIENT FORUM;
(4) AGREE TO WAIVE ANY RIGHTS TO A JURY TRIAL TO RESOLVE ANY DISPUTES OR CLAIMS
RELATING TO THIS AGREEMENT; (5) AGREE TO SERVICE OF PROCESS IN ANY LEGAL
PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH
HEREIN FOR COMMUNICATIONS TO SUCH PARTY; (6) AGREE THAT ANY SERVICE MADE AS
PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(7) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile, or by electronic mail, or first class mail, or by Federal Express or
other similar courier or other similar means of communication, as follows:

 

(a)

If to ACON, addressed as follows:

ACON Funko Investors, L.L.C.

1133 Connecticut Ave. N.W., Suite 700

Washington, D.C.  22102
Attn: Kenneth R. Brotman
Facsimile: (202) 454-1101

E-mail: kbrotman@aconinvestments.com

 

with a copy (which copy shall not constitute notice) to:

Hogan Lovells US LLP

7930 Jones Branch Drive, Ninth Floor

McLean, VA 22102

Attn: Robert Welp

         Adam Brown

10

--------------------------------------------------------------------------------

 

Facsimile: (703) 610-6200
E-mail: robert.welp@hoganlovells.com

            adam.brown@hoganlovells.com

 

 

(b)

If to Fundamental, addressed as follows:

Fundamental Capital, LLC
4 Embarcadero Center
Suite 1400
San Francisco, CA 94111
Attn: Kevin Keenley
Facsimile: (415) 543-1491
E-mail: keenley@fundamentalcapital.com

with a copy (which shall not constitute notice) to:

Reed Smith LLP
1510 Page Mill Road Suite 110
Palo Alto, CA 94304-1127
Attn:. Donald C. Reinke
Facsimile: (650) 352 0699

E-mail: dreinke@reedsmith.com

 

  

 

(c)

If to Mr. Mariotti, addressed as follows:

 

Brian Mariotti

2802 Wetmore Avenue

Everett, Washington 98201

E-mail: brian@funko.com

 

 

(d)

If to the Corporation, addressed as follows:

Funko, Inc.

2802 Wetmore Avenue

Everett, Washington 98201

Telephone: (425) 261-0457

Attn: Russell Nickel, Chief Financial Officer

         Tracy Daw, Senior Vice President, General Counsel and Secretary

E-mail: russell@funko.com

            tracy@funko.com

 

with a copy (which copy shall not constitute notice) to:

 

11

--------------------------------------------------------------------------------

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn:  Marc Jaffe

Ian Schuman
Facsimile: (212) 751-4864
E-mail: marc.jaffe@lw.com

ian.schuman@lw.com

or, in each case, to such other address or email address as such party may
designate in writing to each party by written notice given in the manner
specified herein. All such communications shall be deemed to have been given,
delivered or made when so delivered by hand or sent by facsimile (with confirmed
transmission), on the next business day if sent by overnight courier service
(with confirmed delivery) or when received if sent by first class mail, or in
the case of notice by electronic mail, when the relevant email enters the
recipient’s server.

Section 10.Assignment.  Except as otherwise provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors and permitted
assigns of the parties hereto.  This Agreement may not be assigned (by operation
of law or otherwise) without the express prior written consent of the other
parties hereto, and any attempted assignment, without such consents, will be
null and void; provided, however, that each of ACON, Fundamental and Mr.
Mariotti is permitted to assign this Agreement to their respective Permitted
Transferees of the Class B Common Stock and each ACON Holdco and Fundamental is
permitted to assign this Agreement to its respective affiliates in connection
with a transfer of the Class A Common Stock to such affiliate.  Each of ACON,
the ACON Holdcos, Fundamental and Mr. Mariotti shall cause any of their
respective Permitted Transferees of the Class B Common Stock (or, in the case of
an assignment of this Agreement by an ACON Holdco to one or more of its
affiliates in connection with a transfer of Class A Common Stock, such ACON
Holdco’s affiliate), to become a party to this Agreement.  

Section 11.Amendment and Modification; Waiver of Compliance. This Agreement may
not be amended, modified, altered or supplemented except by means of a written
instrument executed on behalf of each of the Corporation, ACON, Fundamental and
Mr. Mariotti. Except as otherwise provided in this Agreement, any failure of any
of the parties to comply with any obligation, covenant, agreement or condition
herein may be waived by the party or parties entitled to the benefits thereof
only by a written instrument signed by the party or parties granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

Section 12.Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power,

12

--------------------------------------------------------------------------------

 

right, privilege or remedy shall preclude any other or further exercise thereof
or of any other power, right, privilege or remedy.

Section 13.Severability.  If any provision of this Agreement, or the application
of such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

Section 14.Counterparts.  This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile, each of which may be
executed by less than all parties, each of which shall be enforceable against
the parties actually executing such counterparts, and all of which together
shall constitute one instrument.

Section 15.Further Assurances.  At any time or from time to time after the date
hereof, the parties hereto agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as any other party may reasonably
request in order to evidence or effectuate the provisions of this Agreement and
to otherwise carry out the intent of the parties hereunder.

Section 16.Titles and Subtitles.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

Section 17.Representations and Warranties.

(a)Each of ACON, Fundamental, Brian Mariotti, and each Person who becomes a
party to this Agreement after the date hereof, severally and not jointly and
solely with respect to itself, represents and warrants to the Corporation as of
the time such party becomes a party to this Agreement that (a) if applicable, it
is duly authorized to execute, deliver and perform this Agreement; (b) this
Agreement has been duly executed by such party and is a valid and binding
agreement of such party, enforceable against such party in accordance with its
terms; and (c) the execution, delivery and performance by such party of this
Agreement does not violate or conflict with or result in a breach of or
constitute (or with notice or lapse of time or both constitute) a default under
any agreement to which such party is a party or, if applicable, the
organizational documents of such party.

(b)The Corporation represents and warrants to each other party hereto that
(a) the Corporation is duly authorized to execute, deliver and perform this
Agreement; (b) this Agreement has been duly authorized, executed and delivered
by the Corporation and is a valid and binding agreement of the Corporation,
enforceable against the Corporation in accordance with its terms; and (c) the
execution, delivery and performance

13

--------------------------------------------------------------------------------

 

by the Corporation of this Agreement does not violate or conflict with or result
in a breach by the Corporation of or constitute (or with notice or lapse of time
or both constitute) a default by the Corporation under the Charter or Bylaws,
any existing applicable law, rule, regulation, judgment, order, or decree of any
governmental authority exercising any statutory or regulatory authority of any
of the foregoing, domestic or foreign, having jurisdiction over the Corporation
or any of its Subsidiaries or any of their respective properties or assets, or
any agreement or instrument to which the Corporation or any of its Subsidiaries
is a party or by which the Corporation or any of its Subsidiaries or any of
their respective properties or assets may be bound.

Section 18.No Strict Construction.  This Agreement shall be deemed to be
collectively prepared by the parties hereto, and no ambiguity herein shall be
construed for or against any party based upon the identity of the author of this
Agreement or any provision hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

FUNKO, INC.

By:/s/Tracy Daw

Name:

Title:




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

ACON FUNKO INVESTORS, L.L.C.

By ACON Funko Manager, L.L.C., its
Manager

 

By:

/s/Kenneth Brotman
Name:  Kenneth Brotman
Title:  Managing Director




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

ACON FUNKO INVESTORS HOLDINGS 1, L.L.C.

By ACON Funko Manager, L.L.C., its
Managing Member

 

By:

/s/Kenneth Brotman
Name:  Kenneth Brotman
Title:  Managing Director




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

ACON FUNKO INVESTORS HOLDINGS 2, L.L.C.

Bby ACON Equity GenPar, L.L.C., its
Managing Member

 

By:

/s/Kenneth Brotman
Name:  Kenneth Brotman
Title:  Managing Member




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

ACON FUNKO INVESTORS HOLDINGS 3, L.L.C.

By ACON Equity GenPar, L.L.C., its
Managing Member

 

By:

/s/Kenneth Brotman
Name:  Kenneth Brotman
Title:  Managing Member




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

 

By:

/s/Brian Mariotti
Name:  Brian Mariotti
Title:  




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

FUNDAMENTAL CAPITAL, LLC, a Delaware limited liability company,

 

By:  FUNDAMENTAL CAPITAL PARTNERS, LLC,
a Delaware limited liability company
Manager

 

 

By:

/s/ Richard McNally
Name:  Richard McNally
Title:  Manager




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

 

FUNKO INTERNATIONAL, LLC, a Delaware Limited Liability Company,

 

By:  FUNDAMENTAL CAPITAL, LLC,
a Delaware limited liability company

 

By:  FUNDAMENTAL CAPITAL PARTNERS, LLC, a Delaware limited liability company
Manager

 

 

By:

/s/Richard McNally
Name:  Richard McNally
Title:  

 

[Signature Page to Stockholders Agreement]

